DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-14 and 21-26 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.
	Amendments to the specification, filed on September 15, 2021, have been fully considered. Objections to the specification have been withdrawn.
	Applicant's arguments with respect to objections to claims 2, 6-9, and 13-14 have been considered and are persuasive. Objections to claims 2, 6-9, and 13-14 have been withdrawn.
Applicant's arguments with respect to the 35 U.S.C. 112 rejection of claims 7 and 14 have been considered and are persuasive. The arguments overcome the grounds for the rejection under 35 USC 112.
An updated search has been performed and Applicant’s remarks filed on September 15, 2021 have been fully considered, and these remarks have overcome the submitted prior art. 
Regarding claims 1 and 8, applicant argues claims 1 and 8 are in condition for allowance, because applied references Vasseur ‘610 (US 2014/0029610), Dong ‘939 (US 2019/0288939), and Thubert ‘967 (US 2017/0207967) do not disclose “advertising as a subroot of a subDAG in the DODAG, based on generating a second message specifying subDAG information identifying the subDAG” (See Remarks, page 11, para 8, page 12, para 1, page 13, lines 1-2 and 10-12). Applicant argues that Thubert ‘967 discloses a child network device outputting a DIO message for a DODAG without identification of a subDAG, rather than disclosing a child network device outputting its own DIO message as a subroot (See Remarks, page 19, para 4, page 20, para 1). Applicant’s arguments are persuasive. 

Claim 21 recites similar features to those recited in claims 1 and 8, and is allowed for the same reasons.
Claims 2-7, 9-14, and 22-26 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474